Citation Nr: 0638125	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  03-08 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as secondary to the service-connected hysterectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to March 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court or CAVC).  In an August 2006 Order, 
the Court endorsed an August 2006 joint motion for remand, 
and remanded the matter for compliance with the instructions 
in the joint motion.  Although the CAVC did not explicitly 
state that the portion of the August 2005 Board decision that 
denied this claim was vacated, it appears that this was the 
intent.  The Board cannot, on its own initiative, vacate the 
2005 decision in this case, because it does not fit within 
one of the regulatory grounds for vacating a decision found 
at 38 C.F.R. § 20.904.  The Board will proceed on the 
assumption that the CAVC Order endorsing the joint motion 
included a determination that the underlying Board decision 
should be vacated.

In August 2005, this matter came before the Board of 
Veterans' Appeals (Board) on appeal from a June 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Little Rock, Arkansas, which, in pertinent 
part, denied service connection for a psychiatric disorder, 
claimed as secondary to the service-connected hysterectomy. 

The veteran testified before the undersigned at a March 2005 
videoconference hearing.  A transcript has been associated 
with the file.
 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In the August 2006 Joint Motion for Remand, the parties 
indicated that the March 2002 VA examination upon which the 
Board relied was inadequate for ratings purposes.  
Specifically, the examiner did not have the veteran's claims 
file available at the time of the examination and there is no 
addendum indicating that the file was later reviewed.  As 
such, the opinion is flawed, and a new examination is 
required.  

The veteran has also made use of the opportunity occasioned 
by the remand from the Court to submit additional evidence in 
October 2006.  She has requested that the evidence be 
reviewed by the agency of original jurisdiction prior to 
review by the Board.  Accordingly, remand for the issuance of 
a Supplemental Statement of the Case is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
a psychiatric examination.  The claims 
folder and a copy of this Remand must be 
made available to, and be reviewed by, the 
examiner prior to the examination, and he 
or she should accomplish any indicated 
special tests, studies or additional 
consultations.

The examiner should indicate whether the 
veteran currently has any psychiatric 
disorders, and, if so, whether any such 
disorder is at least as likely as not 
related to her service connected 
hysterectomy.

It would be helpful if the physician would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  A complete rationale 
for any opinion expressed, with reference 
to supporting records, should be provided.

2.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claim on the 
merits. If the benefits sought are not 
granted, the veteran and her 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



